Case 9:18-cv-81428-RLR Document 5 Entered on FLSD Docket 10/25/2018 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 9:18-CV-81428-ROSENBERG/REINHART

SECURITIES AND EXCHANGE
COMMISSION,

     Plaintiff,

v.

MARK E. FISHER and
JOSEPH F. CAPUOZZO,

  Defendants.
____________________________/

                  JUDGMENT OF PERMANENT INJUNCTION AND OTHER
                      RELIEF AS TO DEFENDANT MARK E. FISHER

         The Securities and Exchange Commission having filed a Complaint and Defendant Mark E.

Fisher having entered a general appearance; consented to the Court’s jurisdiction over Fisher and the

subject matter of this action; consented to entry of this Judgment; waived findings of fact and

conclusions of law; and waived any right to appeal from this Judgment. The Court having accepted

such Consent at docket entry 3-2 and this Court having jurisdiction over Fisher and the subject

matter of this action, and the Court being fully advised in the premises, orders as follows:

                                                   I.

                                   PERMANENT INJUNCTION

     A. Section 10(b) and Rule 10b-5 of the Exchange Act

         IT IS ORDERED AND ADJUDGED that Fisher and his agents, servants, representatives,

employees, attorneys, and all persons in active concert or participation with them who receive actual

notice of this Judgment by personal service or otherwise are permanently restrained and enjoined


                                                   1
Case 9:18-cv-81428-RLR Document 5 Entered on FLSD Docket 10/25/2018 Page 2 of 6



from violating, directly or indirectly, Section 10(b) of the Exchange Act” [15 U.S.C. § 78j(b)] and

Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality

of interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person

by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

disseminating false or misleading documents, materials, or information or making, either orally or in

writing, any false or misleading statement in any communication with any investor or prospective

investor, about: (A) any investment in or offering of securities, (B) the registration status of such

offering or of such securities, (C) any investment strategy or investment in securities, (D) the

prospects for success of any product or company, (E) the use of investor funds, (F) compensation to

any person; or (G) the misappropriation of investor funds or investment proceeds.

   B. Section 17(a) of the Securities Act

       IT IS FURTHER ORDERED AND ADJUDGED that Fisher and his agents, servants,

representatives, employees, attorneys, and all persons in active concert or participation with them

who receive actual notice of this Judgment by personal service or otherwise are permanently

restrained and enjoined from violating Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)] in the
Case 9:18-cv-81428-RLR Document 5 Entered on FLSD Docket 10/25/2018 Page 3 of 6



offer or sale of any security by the use of any means or instruments of transportation or

communication in interstate commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact    or

       any omission of a material fact necessary in order to make the statements made, in light of

       the circumstances under which they were made, not misleading;        or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser

by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

disseminating false or misleading documents, materials, or information or making, either orally or in

writing, any false or misleading statement in any communication with any investor or prospective

investor, about: (A) any investment in or offering of securities, (B) the registration status of such

offering or of such securities, (C) any investment strategy or investment in securities, (D) the

prospects for success of any product or company, (E) the use of investor funds, (F) compensation to

any person; or (G) the misappropriation of investor funds or investment proceeds.

   C. Sections 5(a) and 5(c) of the Securities Act of 1933

       IT IS FURTHER ORDERED AND ADJUDGED that Fisher, his agents, servants,

representatives, employees, attorneys, and all persons in active concert or participation with them

who receive actual notice of this Judgment by personal service or otherwise are permanently

restrained and enjoined from violating Section 5 of the Securities Act of 1933 (“Securities Act”) [15

U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:




                                                  3
Case 9:18-cv-81428-RLR Document 5 Entered on FLSD Docket 10/25/2018 Page 4 of 6



       (a)     Unless a registration statement is in effect as to a security, making use of any means

               or instruments of transportation or communication in interstate commerce or of the

               mails to sell such security through the use or medium of any prospectus or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to be

               carried through the mails or in interstate commerce, by any means or instruments of

               transportation, any such security for the purpose of sale or for delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use or

               medium of any prospectus or otherwise any security, unless a registration statement

               has been filed with the Commission as to such security, or while the registration

               statement is the subject of a refusal order or stop order or (prior to the effective date

               of the registration statement) any public proceeding or examination under Section 8

               of the Securities Act [15 U.S.C. § 77h].

                                                   II.

                                       PENNY STOCK BAR

       IT IS HEREBY FURTHER ORDERED AND ADJUDGED that Fisher is permanently

barred from participating in an offering of penny stock, including engaging in activities with a

broker, dealer, or issuer for purposes of issuing, trading, or inducing or attempting to induce the

purchase or sale of any penny stock. A penny stock is any equity security that has a price of less

than five dollars, except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. 240.3a51-1].

                                                  III.

       Upon motion of the Commission, the Court shall determine whether it is appropriate to order

disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 20(d) of the Securities Act
Case 9:18-cv-81428-RLR Document 5 Entered on FLSD Docket 10/25/2018 Page 5 of 6



[15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and, if so, the

amount(s) of the disgorgement and/or civil penalty. If disgorgement is ordered, Fisher shall pay

prejudgment interest thereon, calculated from December 1, 2013, based on the rate of interest used

by the Internal Revenue Service for the underpayment of federal income tax as set forth in 26 U.S.C.

§ 6621(a)(2). In connection with the Commission’s motion for disgorgement and/or civil penalties,

and at any hearing held on such a motion: (a) Fisher will be precluded from arguing that he did not

violate the federal securities laws as alleged in the Complaint; (b) Fisher may not challenge the

validity of the Consent or this Judgment; (c) solely for the purposes of such motion, the allegations

of the Complaint shall be accepted as and deemed true by the Court; and (d) the Court may

determine the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

deposition or investigative testimony, and documentary evidence, without regard to the standards for

summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection

with the Commission’s motion for disgorgement and/or civil penalties, the parties may take

discovery, including discovery from appropriate non-parties.

                                                  IV.

                                INCORPORATION OF CONSENT

       IT IS FURTHER ORDERED AND ADJUDGED that the Consent is incorporated herein

with the same force and effect as if fully set forth herein, and that Fisher shall comply with all of the

undertakings and agreements set forth in the Consent.

                                                   V.

                                RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain jurisdiction of

this matter for the purposes of enforcing the terms of this Judgment.
                                                   5
Case 9:18-cv-81428-RLR Document 5 Entered on FLSD Docket 10/25/2018 Page 6 of 6



                                                  VI.

                                        RULE 54(b) CERTIFICATION

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

          As final judgments are being entered against both Defendants, the Clerk of Court is

instructed to CLOSE THIS CASE. All pending motions are DENIED AS MOOT, all hearings are

CANCELLED, and all deadlines are TERMINATED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 24th day of October,

2018.


                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
